 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDMyers Custom ProductsIncorporated,aWhollyOwned Subsidiary of Myers Electric Products,Inc., d/b/a GibbonsEnclosures,Inc.andInter-nationalBrotherhoodofElectricalWorkers,Local Union No. 1710, AFL-CIO, CLC. Case21-CA-23466II.ALLEGED UNFAIR LABOR PRACTICEThe issue is whether the Respondent is a succes-sor employer obligated to recognize and bargainwith the Union as the exclusive representative of aunit of its employees.20 February 1986DECISION AND ORDERBY MEMBERS DENNIS, BABSON, ANDSTEPHENSUpon a charge filed 1 October 1984 and anamended charge filed 1 February 1985, the GeneralCounsel of the National Labor Relations Boardissued a complaint and notice of hearing 5 Decem-ber 1984. The complaint alleges that the Respond-ent is a successor employer and has violated Sec-tion 8(a) (5) and (1) of the Act by failing to recog-nize and bargain with the Union.On 15 April 1985 the parties jointly moved totransfer the instant proceeding to the Board, with-out benefit of a hearing before an administrativelaw judge, and submitted a proposed record con-sisting of the formal papers and the parties' stipula-tion of facts with attached exhibits. On 24 May1985 the Associate Executive Secretary, by direc-tion of the Board, issued an order granting themotion, approving the stipulation, and transferringthe proceeding to the Board. Thereafter, the Gen-eral Counsel and the Respondent filed briefs.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a California corporation, is en-gaged in the manufacture of commercial and indus-trial sheet metal enclosures at its facility in City ofIndustry,California.During the 12-month periodcommencing 17 September 1984, the Respondentsold and shipped goods and products valued inexcess of $50,000 directly to customers located out-side the State of California.We find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.We further find that the Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.1The Respondent's request for oral argument is denied, as the record,exceptions, and briefs adequately present the issue and the parties' posi-tionsA. FactsUntil about 14 September 1984 Gibbons Enclo-sures, Inc. (Gibbons) manufactured commercial andindustrial sheet metal enclosures in City of Indus-try,California. Since 1952 Gibbons and the Unionhave been parties to a series of collective-bargain-ing agreements, the most recent of which com-menced 5 March 1983 and ended 4 March 1985.On 14 September 1984 the Respondent purchasedGibbons' City of Industry operations.Before the purchase, the Respondent interviewedeach of Gibbons' employees who expressed an in-terest in working for the Respondent. In addition,theRespondent interviewedGibbons'managersand supervisors. Before commencing operations,the Respondent determined that it would take 2 to3 months to select and train a full employee com-plement, while still maintaining efficiency through-out the plant.On 17 September 1984 the Respondent, in com-mencing operations at the City of Industry facility,hired 13 individuals to fill bargaining unit posi-tions, 2 9 of whom had worked for Gibbons. By 12November 1984, the Respondent hired 13 morebargaining unit employees, only 2 of whom hadworked for Gibbons. On 1 October 1984 the Re-spondent promoted a bargaining unit employee to asupervisor's position.The Respondent continues to manufacture manyof the same products that Gibbons produced forsubstantially the same customers thatGibbonsserved. The Respondent also uses substantially thesame machinery, equipment, and methods of pro-duction that Gibbons used. The Respondent's em-ployees work in substantially the same jobs undersubstantially the same physical working conditionsas did Gibbons' employees.About 4 October 1984 Union Business Repre-sentative Donna Brady met with the Respondent'svice president Barbara Ferguson. Brady requestedthat the Respondent bargain with the Union. Fer-guson replied that the Respondent purchased onlyGibbons' assets, not its collective-bargaining agree-ment. Brady then demanded that the Respondentrecognize the Union. Ferguson refused, stating thatitwas up to the employees and that the Respond-2When Gibbons ceased operations on 14 September 1984, it employed21 individuals in bargaining unit positions.278 NLRB No. 92 MYERS CUSTOM PRODUCTS637ent planned to have a work force of 22 to 25 em-ployees sometime in the near future.B. Contentionsof thePartiesThe General Counsel contends that the Respond-ent commenced operating substantially the samebusiness that Gibbons operated without significantchange,with a "substantial and representative"complement of employees the majority of whomhad worked for Gibbons,and that, therefore, theRespondent was a legal successor obligated to rec-ognize and bargain with the Union.The Respondent,argues that because it expected,and realized,an increase in its employee comple-ment within approximately 2 months of commenc-ing operations,amajority status determinationshould be delayed until 12 November 1984 when ithad hired 25 unit employees,only 9 of whom hadworked for Gibbons.Because a majority of its unitemployees on that date had not worked for Gib-bons,the Respondent argues that it had no obliga-tion to recognize and bargain with the Union.C. AnalysisA new employer has no obligation to recognizeand bargain with a union representing a unit of itspredecessor's employees,unless the union repre-sents a majority of the new employer's unit em-ployees in a "substantial and representative" workforce.In deciding whether a substantial and repre-sentative work force existed on a certain date, theBoard must"balanc[e] the objective of selection ofabargainingrepresentativeby the maximumnumber of employees with the objective of em-ployee representation as soon as possible."Premi-um Foods,260 NLRB 708, 718(1982),enfd. 709F.2d 623(9th Cir. 1983) (quotingNLRB v. HudsonRiver Aggregates,639 F.2d 865 (2d Cir.1981),enfg.246 NLRB 192 (1979)).When'a new employer ex-pects, with reasonable certainty, to increase its em-ployee complement substantially within a relativelyshort time, it is appropriate to delay determiningthe bargaining obligation for that short period.The Respondent commenced operations on 17September 1984 with 13 unit employees. The par-ties stipulated that the Respondent planned, beforecommencing operations, to take 2 to 3 months toselect and train a full employee complement. Thestipulation evidences that the Respondent accom-plisheditsgoal inless than 60 days, and in thattime almostdoubled the number of unit employees.We conclude, based on the stipulated facts, thatwhen the Respondentbegan`operations, it planned,witha reasonabledegree of certainty, a substantialincreasein the number of unit employees within arelatively short time.3At the end of the timeperiod, the Respondent had hired 25 unit employ-ees, 10 of whom had worked for Gibbons. Underthese circumstances, we believe it appropriate tomaximizethe number of employees selecting a bar-gaining representativeby delaying' determination ofthe bargaining obligation for the short duration ofthe planned work force expansion. Accordingly,because on 12 November 1984 only a minority ofthe Respondent's unit employees had beenunit em-ployees of Gibbons, the Respondent was not obli-gated to recognize or bargain with the Union. We,therefore,shall dismissthe complaint.ORDERThe complaintis dismissed.EThis decisionisconsistentwith our decisionsin Pacific Hide & FurDepot,223 NLRB 1029 (1976), enf denied 553 F.2d 609 (9th Cir. 1977);Jeffries Lithograph Co.,265 NLRB 1499 (1982), enfd. 752 F.2d 459 (9thCir. 1985);and Fall River Dyeing Corp,272 NLRB 839, (1984), enfd. 775F 2d 425 (1st Cir 1985). InPacific Hide,the record did not reveal thatwhen the respondent commenced operations it knew how many employ-ees it would need or how long it would take-to hire the work force. SeePremium Foods,260 NLRB at 718 (discussingPacific Hide).InJeffriesLithographandFall River,the lapse of time between commencement ofoperations and the employer's hiring of virtually all of his employees inthe expanded operations was much greater than the 2-month period here.